DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cantilever portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the needle cannula is defined as “having a cantilever portion extending from the handle, the needle support being configured to support the needle cannula on the cantilever portion.  Since the cantilever portion is not shown in Applicant’s, it is unclear to the Examiner which feature Applicant considers to be the cantilever portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0155245 to Woehr.	As to claim 1, Woehr discloses a catheter insertion device, comprising: an insertion group comprising a handle (5), a needle cannula (9) partially within the handle (Figure 1), and a needle support (valve, 7) connected to the handle; and a catheter group (3 and 4) comprising an elongated catheter (4) and a catheter hub (3) connected to the proximal end of the elongated catheter; wherein: the needle support comprises two parallel features (7b) separated by a distance greater than an outer diameter of the elongated catheter to stabilize the needle cannula during insertion of the needle cannula into a patient, and the needle cannula (9) having a cantilever portion (valve actuating member, 10) extending  by swinging upward or downward relative to the handle. 	As to claim 4, Woehr discloses the catheter insertion device wherein the two parallel features are two parallel walls (7a, 7b, Figure 6). 	As to claim 5, Woehr discloses the catheter insertion device wherein the handle comprises a top arm, and the needle support (7) is connected to a distal region of the top arm of the handle (5, Figure 1). 	As to claim 6, Woehr discloses the catheter insertion device wherein the needle support (7) is configured to stabilize an intermediate portion of the needle cannula (9) during insertion of the needle cannula into a patient, the intermediate portion of the needle cannula freely extending from the handle (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0155245 to Woehr in view of US 2010/0094310 to Warring.	As to claim 7, Woehr discloses the catheter insertion device as claimed, but fails to disclose a . 
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art of record fails to teach, disclose or render obvious “a method of using a catheter insertion device, the method comprising: actuating the first actuator using a first finger of the hand of the practitioner to cause a distal tip of the guidewire to move in a distal direction relative to the handle and within the vasculature of the patient; and actuating the second actuator using the first finger of the practitioner to cause the catheter group to move in a distal direction relative to the handle so that the distal end of the elongated catheter is inserted within the vasculature of the patient” in addition to other limitations.
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRANDY S LEE/Primary Examiner, Art Unit 3783